Title: To George Washington from George Gilpin, 10 March 1786
From: Gilpin, George
To: Washington, George



Dear Sir
March 10th 1786

Smith and Duglass inform’d me that they declined fishing this season which made me take my people from gitting Staves to other business, but it will be in my power to deliver Seventy five fish barrels on or before the fifteenth and seventy five more by the last day of April next in Alexandria, the barrels Shall be good my price is 4/6 ⅌ barrel, it will be convenient for me to wait Untill the fishing Season is ended, a line from you within

one week will fix this matter as you may choose. I am Dr sir with the greatest regard your most obedient Servt

George Gilpin

